          Case 1:20-cv-04260-JGK Document 20 Filed 06/25/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK and
 THE BOARD OF EDUCATION FOR THE
 CITY SCHOOL DISTRICT OF THE CITY
 OF NEW YORK,

                          Plaintiffs,

                v.                                  No. 1:20-cv-04260-JGK

 UNITED STATES DEPARTMENT OF
 EDUCATION and ELISABETH DEVOS,
 in her official capacity as the Secretary of
 Education,

                          Defendants.


                          DECLARATION OF JOSEPH WARDENSKI

       I, Joseph Wardenski, declare the following:

       I am an attorney with the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration in support of Plaintiffs’ motion for a

preliminary injunction.

       Attached to this Declaration are true and correct copies of the following exhibits:

       Ex. 1 – American Council on Education, Statement of ACE President Ted Mitchell on

Final Title IX Regulations (May 6, 2020), https://www.acenet.edu/News-Room/Pages/Statement-

by-ACE-President-Ted-Mitchell-on-Final-Title-IX-Regulations.aspx#:~:text=The%20

regulations%20will%20undermine%20college,the%20worst%20in%20regulatory%20overreach.

       Ex. 2 – Letter from J. Shapiro et al. to Secretary Elisabeth DeVos et al. (Mar. 27, 2020).

       Ex. 3 – Mark Keierleber, DeVos releases Title IX campus sexual assault rule, courting

controversy amid coronavirus pandemic, LA School Report (May 6, 2020),
         Case 1:20-cv-04260-JGK Document 20 Filed 06/25/20 Page 2 of 3




http://laschoolreport.com/devos-releases-title-ix-campus-sexual-assault-rule-courting-

controversy-amid-coronavirus-pandemic/.

       Ex. 4 – U.S. Department of Education, Office for Civil Rights, Revised Sexual

Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third

Parties (Jan. 2001).

       Ex. 5 – U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter:

Sexual Harassment Issues (Jan. 25, 2006).

       Ex. 6 – U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter:

Harassment and Bullying (Oct. 26, 2010).

       Ex. 7 – U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter:

Sexual Violence (Apr. 4, 2011) (withdrawn).

       Ex. 8 – U.S. Department of Education, Office for Civil Rights, Questions and Answers on

Title IX and Sexual Violence (Apr. 29, 2014) (withdrawn).

       Ex. 9 – U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter:

Campus Sexual Misconduct (Sept. 22, 2017).

       Ex. 10 – U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter:

Prohibited Disability Harassment (July 25, 2000).

       Ex. 11 – Declaration of Laura Brantley, Executive Director of the Office of Equal

Opportunity and Diversity Management, Board of Education for the City School District of the

City of New York (a/k/a New York City Department of Education) (June 25, 2020).

       Ex. 12 – Redline Showing the Final Rule’s Amendments to the Department of

Education’s Title IX Regulations. I prepared this redline using the “Compare” feature in

Microsoft Word for Office 365, comparing the full text of 34 C.F.R. pt. 106 currently in effect



                                                2
            Case 1:20-cv-04260-JGK Document 20 Filed 06/25/20 Page 3 of 3




with the full text of the regulations, as amended by the Final Rule, set to take effect on August

14, 2020.

       Ex. 13 – Declaration of Joseph Storch, Associate Counsel/Chair of the Office of General

Counsel Student Affairs Practice Group, The State University of New York (June 17, 2020).

       Ex. 14 – Declaration of Rodney L. Pepe-Souvenir, University Title IX Director, City

University of New York (June 18, 2020).

       Ex. 15 – Declaration of Andrea Stagg, Deputy General Counsel, Barnard College (June

17, 2020).

       Ex. 16 – AASA, The School Superintendents Association, Report of Initial Findings:

COVID Survey 2 Impact on Public Schools (June 12, 2020), https://aasa.org/uploadedFiles/

AASA_Blog(1)/COVID19%20and%20Schools%20Detailing%20the%20Continued%20Impact_

Intial%20Findings_6_16_2020_FN.pdf.

       Ex. 17 – Declaration of Victoria A. Ajibade, Assistant Vice President of Diversity and

Inclusion/Chief Diversity Officer, SUNY Downstate Health Sciences University (June 19, 2020).

       Ex. 18 – Declaration of Mary Haviland, Executive Director, New York City Alliance

Against Sexual Assault (June 18, 2020).

       Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

 Executed on June 25, 2020                       By: /s/ Joseph Wardenski
                                                 Joseph Wardenski, Senior Trial Counsel
                                                 Office of the New York State Attorney General
                                                 28 Liberty Street
                                                 New York, NY 10005
                                                 Phone: (212) 416-8441
                                                 Fax: (212) 416-6007
                                                 Joseph.Wardenski@ag.ny.gov

                                                 Attorney for Plaintiff the State of New York

                                                 3
